Citation Nr: 0419635	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for left shoulder 
tendinitis.  

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

5.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.  

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

7.  Entitlement to service connection for memory loss.  

8.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right patella.  

9.  Entitlement to a compensable disability rating for a 
right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1984 
to August 1993 and included service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

In March 2004, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge by way of a videoconference 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).   

The issues of entitlement to service connection for a right 
knee disorder, left shoulder tendinitis, carpal tunnel 
syndrome of the left wrist, and degenerative joint disease of 
the cervical, thoracic and lumbar spine, as well as the 
evaluation of chondromalacia of the right patella are 
addressed in the REMAND portion of the decision below and 
will not be otherwise discussed herein.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  For the issues of service connection for a bipartite 
right patella, service connection for memory loss, and 
entitlement to a compensable disability rating for a right 
ear hearing loss disability, VA has made all reasonable 
efforts to assist the appellant in the development of his 
claim and has notified him of the information and evidence 
necessary to substantiate his claim.  

2.  The veteran's right knee bipartite patella is a 
congenital anomaly and not a disability resulting in disease 
or injury.  

3.  The veteran does not have a memory loss disability.  

4.  The veteran's service-connected right ear hearing loss 
was manifested by a pure tone threshold averages of 33 
decibels in February 2002 and 20 decibels in March 2002, with 
discrimination ability of 100 percent (numeric designation 
I).  


CONCLUSIONS OF LAW

1.  A bipartite right patella was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 
4.9 (2003).  

2.  A memory loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  The criteria for a compensable rating for the service-
connected right ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Code 
6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the VCAA notice being sent in December 2001, before 
the initial unfavorable rating decision in April 2002.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the December 2001 VCAA notice letter discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
The veteran was asked, "Please tell us whether there is any 
additional information or evidence that you think will 
support your claim (emphasis added)."  

Moreover, the rating decision, statement of the case, 
supplemental statements of the case, and VCAA letter of 
September 2002, as well as the discussion during a March 2004 
hearing, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  On 
December 3, 2001 and September 11, 2002, the RO sent the 
claimant letters explaining what information and evidence is 
necessary to support this claim.  He had until September 11, 
2003 to make sure the RO received the information and 
evidence requested.  If VA receives the information and 
evidence to support this claim after that date, it may not be 
able to pay benefits from the date the claim was received.  

Right Ear Hearing Loss

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85 (2003).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2003).  The 
manifestations of a nonservice-connected disability may not 
be used in evaluating a service-connected disability.  38 
C.F.R. § 4.14 (2003).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See VAOPGCPREC 32-97, August 29, 1997.  Boyer v. 
West, 11 Vet. App. 474 (1998).  The Court has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

On the authorized VA audiological evaluation for rating 
purposes, in February 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
20
20
65
33

Speech audiometry revealed speech recognition ability of 100 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "I" for the right 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2003).  

On the authorized VA audiological evaluation for rating 
purposes, in March 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
0
5
65
20

Speech audiometry revealed speech recognition ability of 100 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "I" for the right 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2003).  

VA audiological evaluation, in September 2003, showed normal 
hearing sensitivity, except at 4000 Hertz, where there was a 
moderate loss in the right ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the service-
connected ear.  These audiologic responses also result is a 
noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2003).  

The veteran may feel that his service-connected hearing loss 
is so severe that it warrants a compensable evaluation.  
However, objective testing provides the most probative 
evidence as to whether the disability meets the criteria for 
a compensable evaluation.  In this case, repeated, recent 
testing results in a clear preponderance of evidence which 
establishes that the service-connected hearing loss 
disability does not meet the criteria for a compensable 
evaluation.  Consequently, the claim must be denied.  

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Of particular significance in this 
decision, the Board notes the necessity that there be a 
current disability within the meaning of the law and 
regulations.  SeeRabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Bipartite Right Patella

Congenital anomalies are not disabilities within the meaning 
of the law and regulations providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).  See also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  

The service medical records contain a radiologic consultation 
report on a June 1988 X-ray examination.  It was noted that 
the right knee had a bipartite patella.  There was no 
fracture, dislocation, loose body or degenerative joint 
disease.  

The veteran was examined at the VA Gulf War Clinic in March 
2000.  The report shows that an X-ray that day revealed an 
old lateral vertical patellar fracture.  

The X-rays were reviewed in April 2000 and a bipartite 
patella was diagnosed.  It was specifically stated that this 
was a congenital anomaly and not an old fracture.  The report 
was signed by a resident physician and an orthopedic surgeon.  

Since April 2000 the veteran's right knee has been variously 
described.  There are no medical opinions specifically 
denying that he has a bipartite patella or denying that it is 
a congenital anomaly.  

A diagnosis is essentially a medical question, so the 
diagnostic opinion of medical professionals carries the most 
probative weight.  38 C.F.R. § 3.159 (2003).  Here, the April 
2000 finding that the veteran has a bipartite right patella 
is supported by similar findings in the service medical 
records.  Thus, the preponderance of evidence establishes 
that the veteran has a bipartite right patella which is 
congenital in nature and for which service connection cannot 
be granted.  So, service connection for a bipartite right 
patella must be denied.  

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Court has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  
The file shows that there are other things going on with the 
right knee, beside the bipartite right patella.  Although the 
RO set the issue in terms of a bipartite right patella, the 
Board's review shows that the veteran is actually claiming 
service connection for all the disabilities which affect his 
right knee.  Consequently, this denial is limited to the 
bipartite right patella and other right knee disorders will 
be addressed in the REMAND below.  

Memory Loss

A VA psychiatric examination was performed in February 2002.  
The veteran's complaints and history were reported in detail.  
On mental status examination, the veteran showed no defects 
in short or long-term memory.  He was fully capable of 
performing all aspects of the mental status examination.  In 
summary, the doctor concluded that the veteran had no 
deficits in short or long term memory.  He had no 
psychopathology.  The diagnosis was "no diagnosis."  

The veteran was seen for a neuro-psychology consult in March 
2002.  He complained of misplacing keys, mail and other 
items, as well as forgetting intentions.  He was alert, 
cooperative and well oriented.  Speech was fluent, clear and 
well articulated, with intact comprehension.  Thinking was 
logical and coherent with no evidence of hallucinations or 
delusions.  Affect was broad in range, stable, and 
appropriate to a pleasant mood.  In addition to a clinical 
interview, approximately 16 tests were used.  The veteran put 
forth good effort, so the test results were considered a 
reliable estimate of his current functioning.  Estimated 
psychometric intelligence was average.  On tests of attention 
and sustained concentration, he generally performed within 
expectation.  On tests of new learning and memory, he also 
performed within expectation.  Measures of expressive 
language revealed average ability.  Visual construction 
skills and measures of executive function were intact.  In 
summary, the results of the examination indicated that the 
veteran currently performed in the low average range of 
cognitive functioning overall.  That was consistent with the 
estimated longstanding abilities in the same range.  There 
was no pattern of cerebral dysfunction.  He performed within 
normal limits across virtually all measures of attention, 
memory (both verbal and visual), language, visual-spatial, 
and executive problem solving abilities.  The examiner 
explained that it appeared that the veteran's concerns about 
his memory problems represented examples of attentional 
distractibility.  Overall, the veteran appeared to be 
functioning quite well and the examples of memory complaints 
did not appear to significantly affect his work or home life.  
There was a diagnosis of memory complaints.  

The veteran may feel that his memory is fading.  However, the 
findings of the trained medical professionals are more 
probative in determining whether a disability actually 
exists.  In this case, there are no medical opinions that the 
veteran has a memory loss disability.  To the contrary, the 
veteran has been examined and tested extensively and the 
trained medical professionals agree that his memory 
complaints simply reflect distraction and not an actual 
disability.  That is, the medical reports form a 
preponderance of evidence which establish that the veteran 
does not have a memory loss disability.  Consequently, 
service connection must be denied.  


ORDER

Service connection for a bipartite right patella is denied.  
Service connection for memory loss is denied.  A compensable 
disability rating of a right ear hearing loss disability is 
denied.  




REMAND

In October 2003, on arthroscopic surgery, the veteran's right 
knee was found to have a medial meniscus tear and 
osteochondral lesions, as well as chondromalacia.  It is 
necessary to determine if these additional disorders are part 
of or due to the service-connected chondromalacia.  Further, 
the most recent postoperative note is dated in December 2003 
and shows that the veteran was still recovering from the 
surgery.  A knee brace was recommended.  In order to properly 
rate the disability, it is desirable to measure function 
after the surgical residuals have stabilized.  

The service medical records show injuries to the shoulder, 
wrist and spine.  It is desirable to have a medical opinion 
as to whether current disorders are related to injuries in 
service.  

Accordingly, the issues of entitlement to service connection 
for a right knee disorder, left shoulder tendinitis, carpal 
tunnel syndrome of the left wrist, and degenerative joint 
disease of the cervical, thoracic and lumbar spine, as well 
as the evaluation of chondromalacia of the right patella are 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  The RO should obtain a complete copy 
of the veteran's VA clinical records from 
December 2003 to the present and associate 
them with the claims folder.  

3.  The veteran should be scheduled for an 
orthopedic examination.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests and 
studies should be conducted.  The examiner 
should express an opinion as to the 
following:  
?	The manifestations of the service-
connected chondromalacia of the right 
knee should be described in detail.  
The range of knee motion should be 
reported.  The point in the range of 
motion where pain or discomfort 
begins should be noted.  It should be 
reported whether there is any 
instability or other factor affecting 
knee function.  If there are knee 
disorder manifestations which can be 
dissociated from the service-
connected chondromalacia, they should 
be detailed, with an explanation as 
to why they can be separated from the 
service-connected disability.  
?	Is it as likely as not that the right 
knee medial meniscus tear and 
osteochondral lesions are proximately 
due to or the result of the service-
connected chondromalacia or other 
disease or injury during service?  
?	Is it as likely as not that left 
shoulder tendinitis is the result of 
injury in service?  
?	Is it as likely as not that left 
carpal tunnel syndrome is the result 
of injury in service?  
?	Is it as likely as not that 
degenerative joint disease of the 
cervical spine is the result of 
injury in service?  
?	Is it as likely as not that 
degenerative joint disease of the 
thoracic spine is the result of 
injury in service?  
?	Is it as likely as not that 
degenerative joint disease of the 
lumbar spine is the result of injury 
in service?  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



